DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 – 6, 8, 9, 11, 13, 15, 17 -23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 9,712, 843, hereafter Wang’843) in view Hattori et al (US 2016/0156949, hereafter Hattori).
As per claim 1, Wang’843 discloses a method of generating a media file, the method comprising the steps of:
obtaining video data comprising a plurality of pictures;5 generating one or more video tracks based on the obtained video data; generating a TileRegionGroupEntry descriptor including (i) a descriptive parameter which is associated with a spatial region corresponding to at least one of the one or more video tracks and is indicating, when set, that each spatial region associated with said TileRegionGroupEntry descriptor is a complete 10 picture, and generating one or more media files based on the generated video tracks and the generated 
However, the Wang’843 does not explicitly teach obtaining at least one spatial region from a first picture of the plurality of pictures; each of the video tracks comprising the obtained at least one spatial region and comprising corresponding spatial regions belonging to a picture of the plurality different from the first picture; (ii) horizontal and vertical offset parameters for a spatial region for which the descriptive parameter is not set, wherein the horizontal and vertical offset parameters represent an offset of the top-left pixel of the spatial region, relative to the top-left pixel of picture of the plurality,15 wherein the spatial region associated with said TileRegionGroupEntry descriptor belongs to said picture of the plurality.
In the same field of endeavor, Hattori teaches obtaining at least one spatial region from a first picture of the plurality of pictures; each of the video tracks comprising the obtained at least one spatial region and comprising corresponding spatial regions belonging to a picture of the plurality different from the first picture; (ii) horizontal and vertical offset parameters for a spatial region for which the descriptive parameter is not set, wherein the horizontal and vertical offset parameters represent an offset of the top-left pixel of the spatial region, relative to the top-left pixel of picture of the plurality,15 wherein the spatial region associated with said TileRegionGroupEntry descriptor belongs to said picture of the plurality (Figure 15 and 39; ¶ 222 and 340 - 342).

As per claim 3, Wang’843 discloses the method according to claim 1, wherein the descriptive parameter is a VisualSampleGroupEntry ('trif) descriptor (column 22 lines 18 – 35 and column 24 lines 7 – 10).25
As per claim 4, Wang’843 discloses the method according to claim 1, wherein said TileRegionGroupEntry descriptor is defined in ISO/IEC 14496-15 (column 19 lines 38 – 54).
As per claim 5, Wang’843 discloses the method according to claim 1, wherein the one or more media file is complied 30 with ISO/IEC 14496-15 (column 19 lines 38 – 54).
Regarding claim 6, arguments analogous to those presented for claim 1 are applicable for claim 6.
Regarding claim 8, arguments analogous to those presented for claim 3 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 1 are applicable for claim 9.
Regarding claim 11, arguments analogous to those presented for claim 1 are applicable for claim11.
Regarding claim 13, arguments analogous to those presented for claim 1 are applicable for claim 13.
claim 15, arguments analogous to those presented for claim 1 are applicable for claim 15.
As per claim 17, the method according to claim 1, wherein a TileRegionGroupEntry is a data structure for describing a tile region and its coding dependencies (column 62 lines 7 – 27; the disclosure incorporates ISO/IEC 14496-15 and thus incorporates its elements such as TileRegionGroupEntry).
As per claim 18, Wang’843 discloses the method according to claim 1, wherein the descriptive parameter indicates, when not set, that the associated tile region is a partial picture, wherein a partial picture corresponds to a part of a picture of the plurality of pictures (column 62 lines 7 – 27).
Regarding claim 19, arguments analogous to those presented for claim 18 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 18 are applicable for claim 20.
Regarding claim 21, arguments analogous to those presented for claim 18 are applicable for claim 21.
Regarding claim 22, arguments analogous to those presented for claim 18 are applicable for claim 22.
Regarding claim 23, arguments analogous to those presented for claim 18 are applicable for claim 23.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487